Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. The finality of the Office Action issued 9/16/2021 is withdrawn.
2. Claim 7 is withdrawn. Claims 3, 4, 14, 15, 20, 21 are canceled. Claims 1, 2, 11, 30 are amended via After Final Consideration Pilot 2.0 submission of 1/18/2022, which is herein indicated to be entered.
Claims 1, 2, 5, 6, 8-13, 16-19, 22-30 are under consideration.

Claim Objections
3. (previous objection, withdrawn) Claim 11 was objected to because of informalities.
Applicant contends: claim 11 has been amended.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 112 
4. (previous rejection, withdrawn) Claims 11, 18, 19, 30 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: the claims have been amended.


Double Patenting
5. (previous rejection, withdrawn) Claims 1, 5, 6, 13, 16 were rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 5, 6, 13, 16 of U.S. Patent No. 10556003. 
Applicant contends: claim 1 is amended.
In view of applicant’s amendments, the Examiner’s Amendment entered below, and the submission of the terminal disclaimer indicated to be accepted, the rejection is withdrawn.

6. (previous rejection, withdrawn) Claims 2, 8-12, 17-19, 21-30 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8-12, 17-19 of U.S. Patent No. 10556003.
Applicant contends: a terminal disclaimer has been submitted.
In view of the submission of the terminal disclaimer indicated to be accepted, the rejection is withdrawn.

EXAMINER'S AMENDMENT
7. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Cynthia Bouchez on 2/10/2022 (See also the PTO-413B: Examiner-Initiated Interview Summary).
The application has been amended as follows: 

Claims 1, 2, 5, 6, 8-13, 16-19, 22-30 are allowable as to the elected species. Claim 7, previously withdrawn from consideration as a result of a restriction requirement, contains all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to species inventions, as set forth in the Office action mailed on 10/6/2020, is hereby withdrawn and additional species and claim 7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

1. (currently amended) A composition comprising: 
(a) a core particle with at least one first attachment site; and 
(b) at least one antigen with at least one second attachment site, wherein said at least one antigen is an equine Interleukin-5 antigen (eIL-5 antigen), wherein said eIL-5 antigen comprises 
wherein (a) and (b) are linked through said at least one first and said at least one second attachment site via at least one non-peptide covalent bond.

5. (currently amended) The composition of claim 1, wherein said core particle is a virus-like particle (VLP).

7. (currently amended) The composition of claim 5, wherein said VLP is a VLP of RNA bacteriophage QB, wherein said VLP of RNA bacteriophage QB comprises recombinant coat proteins, wherein each coat protein comprises 

22. (currently amended) The composition of claim 1, wherein said eIL-5 antigen comprises 

23. (currently amended) The composition of claim 1, wherein said eIL-5 antigen comprises 

24. (currently amended) The composition of claim 1, wherein said protein with an amino acid sequence of at least 92% amino acid sequence identity with SEQ ID NO:1 is selected from SEQ ID NO:2, SEQ ID NO:5 and SEQ ID NO:36.

25. (currently amended) The composition of claim 1, wherein said eIL-5 antigen comprises a protein with the amino acid sequence 

26. (currently amended) The composition of claim 1, wherein said eIL-5 antigen consists of a protein with the amino acid sequence 

28. (currently amended) The composition of claim 25, wherein said core particle is a modified VLP of cucumber mosaic virus (CMV) comprising modified CMV polypeptides, wherein each of said modified CMV polypeptides comprises the amino acid sequence of SEQ ID NO:20.

29. (currently amended) The composition of claim 26, wherein said core particle is a modified VLP of cucumber mosaic virus (CMV) comprising modified CMV polypeptides, wherein each of said modified CMV polypeptides comprises the amino acid sequence of SEQ ID NO:20.

30. (currently amended) The composition of claim 1, wherein said core particle is a modified VLP of cucumber mosaic virus (CMV) comprising modified CMV polypeptides, wherein each of said modified CMV polypeptides comprises the amino acid sequence of SEQ ID NO:20.

Reasons for Allowance
8. The following is an examiner’s statement of reasons for allowance: the composition as recited in claim 1 is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9. Claims 1, 2, 5-13, 16-19, 22-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648